Citation Nr: 1337279	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-14 607	)	DATE
	)
	)


THE ISSUE

Whether the June 3, 2008, Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD), should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Moving Party served on active duty from June 1969 to May 1971.

This matter is before the Board on the motion of the Moving Party in which he alleges CUE in a June 3, 2008, Board decision that denied service connection for PTSD.  

The evidence of record indicates that the Moving Party has submitted a new claim for service connection for a psychiatric disability that is pending before the RO.  The Board does not have jurisdiction that claim, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A June 3, 2008, Board decision denied service connection for PTSD.  

2.  The errors alleged by the Moving Party in the June 3, 2008, cannot form the basis for CUE.  


CONCLUSION OF LAW

The June 3, 2008, Board decision denying service connection for PTSD was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

A motion for reversal or revision of prior Board decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 5103A.  Consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Therefore, no further discussion regarding the duty to notify or assist is required.

Motions Based on Clear and Unmistakable Error

A prior Board decision may be reversed or revised on the grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 2013).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. §§ 20.1400-1411 (2013).

CUE is a very specific and rare kind of error, whether of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Typically CUE arises when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2013)

Thus, in order for CUE to exist, the evidence must show that (1) either the correct facts, as they were known at that time, were not before the adjudicator and that there is more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the error is undebatable and the sort that which, had it not been made, would have manifestly changed the outcome at the time it was made.  Moreover, in reviewing the evidence, determinations of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 20.1403(b)(1) (2013).

Motions alleging CUE must be clear and specific as to the errors of fact or law in the Board decision, to include an explanation of why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404 (2013); Simmons v. Principi, 17 Vet. App. 104 (2003).  Finally, the provisions regarding resolution of reasonable doubt in favor of the Veteran do not apply in motions to revise a Board decision based on CUE.  38 U.S.C.A. 5107(b) (West 2002): 38 C.F.R. § 20.1411(a) (2013).  

The Moving Party submitted an original claim seeking service connection for PTSD in January 2005.  The claim was denied by the RO in September 2005 and subsequently appealed to the Board.  The claim was remanded by the Board in May 2007 to provide the Moving Party with a VA psychiatric examination.  During the time that development was being undertaken, the Moving Party submitted additional evidence and did not waive his right to RO review, which resulted in the claim being remanded again in December 2007 for consideration of that evidence by the RO.  

After that development was completed, the Board denied service connection for PTSD in a June 3, 2008, decision.  In that decision, the Board acknowledged that the Moving Party had been diagnosed with PTSD, but determined that service connection was not warranted, since that diagnosis could not be related to any verified stressor.  In so concluding, the Board determined that the Moving Party was not a combat Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).  Specifically, the Board found that there was no corroborative evidence showing that he served in combat, nor could participation in combat with the enemy be inferred, because his military specialty was as a cook and he did not receive any decorations indicative of combat with enemy forces.  While the Board did observe that the Moving Party received a Bronze Star Medal, that was shown to have been awarded for meritorious service and not for valor in combat. 

The Board also concluded that the Moving Party did not describe a stressor that could be both corroborated and serve as a basis for a diagnosis of PTSD.  Specifically, the Board noted that, an official at the RO summarized the Moving Party's claimed stressors and found that their vague nature, with lack of details, precluded any meaningful attempt to verify that the incidents took place.  While the Moving Party made a subsequent statement listing additional stressor events in February 2007, that description was also found to lack sufficient information to provide a meaningful search.

The Board also placed significant probative value in the findings of a June 2007 VA examination, where the examiner concluded that the Moving Party did not meet the criteria for a diagnosis of PTSD, as the examiner was unable to link any of the Moving Party's described stressors with his current symptoms.  The Board also noted that was consistent with the report of an October 1995 VA examination which noted similar duties in addition to the military occupational specialty of cook.  That examination report showed that the Moving Party enjoyed that work in the Republic of Vietnam, had no special problems, and got along with the population.  Considering that evidence, the Board concluded that the medical evidence of record did not establish a link between the current symptomatology and the claimed in-service stressor and, consequently, service connection for PTSD was denied.

In the motion to reverse or revise the Board's June 3, 2008, decision, the Moving Party asserts that not only did the medical evidence established a diagnosis of PTSD, but he had provided credible supporting evidence that his claimed in-service stressors occurred and that his diagnosed PTSD could be linked to those stressors.  He specifically cited a Letter of Recommendation from April 1971, which noted that he contributed significantly to the prevention of any serious racial incidents within the Battalion while in combat zones.  He also specifically cited an August 2007 letter by VA psychiatrist, who observed that the Moving Party displayed an undercurrent of PTSD symptoms due to his military experiences.  The psychiatrist concluded that there was "no doubt" that the Moving Party had PTSD and required ongoing treatment for his symptoms.  

The Board is sympathetic to the Moving Party's belief that his claim was denied based on an improper weighing of the evidence of record in June 2008.  The Board acknowledges, as it was in June 2008, that there was a certain amount of evidence that supported his claim.  However, the adequacy of the Board's analysis when weighing of the evidence of record cannot serve as a basis for CUE.  If he had believed at the Board's decision was incorrect, the appropriate course of action would have been to submit a timely appeal to the Court of Appeals for Veterans Claims.  Rather, as is required to reverse or revise a prior Board decision, he has not shown that there was evidence of record in June 2008 that was not considered.  Moreover, he not established that the presence of any such evidence that would have made it undebatable that the June 3, 2008, decision was erroneous.  He has merely disagreed with the Board's weighing of the evidence in finding that a diagnosis of PTSD was not warranted based on inservice stressors, that he did not engage in combat with the enemy during service, and that the alleged stressors were not corroborated.  However, the record at the time of the previous decision did not make those findings clearly and unmistakably erroneous such that reasonable minds could not differ regarding the interpretation of the evidence.

It should be noted that the law and regulations governing service connection for psychiatric disabilities have been amended.  First, VA must now consider a psychiatric disorder claim to encompass any mental disability that may reasonably be construed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In July 2010, VA liberalized, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans. 75 Fed. Reg. 39,843-52 (effective July 13, 2010).  Under the amended regulation, the extensive development normally required to corroborate stressors asserted by non-combat veterans was not required where lay testimony alone to established the occurrence of certain in-service stressors involving fear of hostile military or terrorist activity, so long as there was a diagnosis of PTSD by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA contracted) related to the fear of such activities.  38 C.F.R. §3.304(f)(3) (2013).

The evidence of record raises the possibility that either, or both, of these changes to the law and regulations may apply to the Moving Party's situation.  However, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  CUE also does not apply to the amended regulation because that amendment was effective after the date of the Board decision being challenged in this motion.  38 C.F.R. § 20.1403(e) (2013).  Since the Board's decision in June 2008 preceded both of those changes, they may not serve as a basis for CUE in that June 2008 decision.  

In conclusion, the Board determines that the criteria for revision or reversal of the June 3, 2008 decision on the basis of CUE are not met.  Therefore, the Moving Party's motion for review is denied.


ORDER

The Moving Party's motion to reverse or revise the June 3, 2008, Board decision, denying service connection for PTSD, is denied.



                       ____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



